                                          Case 3:20-cv-01200-WHO Document 23 Filed 08/21/20 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     ELEN MEDER, et al.,                                Case No. 20-cv-01200-WHO
                                                        Plaintiffs,
                                   5
                                                                                            ORDER DENYING SECOND MOTION
                                                 v.                                         TO SEAL
                                   6

                                   7     CITY AND COUNTY OF SAN
                                         FRANCISCO, HUMAN SERVICE
                                   8     AGENCY,
                                                        Defendant.
                                   9

                                  10          Plaintiffs’ second administrative motion to seal the case (received August 19, 2020) is

                                  11   DENIED. 8 C.F.R. § 208.6 – the sole authority on which plaintiffs rely – restricts disclosure by

                                  12   the government of information in asylum applications and related records. The contents of any
Northern District of California
 United States District Court




                                  13   asylum applications or related records are not publicly available through this case file. What is

                                  14   available, as noted before, is information voluntarily provided by plaintiffs; their email addresses,

                                  15   cell phone numbers, and mailing addresses. No compelling justifications have been shown to seal

                                  16   that limited information.

                                  17          Relatedly, plaintiffs have not shown a compelling justification requiring the sealing of the

                                  18   whole case. They chose to file this case in federal court without seeking leave to proceed

                                  19   anonymously. More significantly, plaintiffs’ status as asylum applicants living in San Francisco

                                  20   has previously been publicly disclosed in the related state court proceedings, including in the

                                  21   unpublished California Court of Appeal decision from October 2019.

                                  22          No further motions to seal will be accepted or addressed by this Court.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 21, 2020

                                  25

                                  26
                                                                                                     William H. Orrick
                                  27                                                                 United States District Judge
                                  28
